Title: To Benjamin Franklin from Fairholme & Luther, 5 June 1778
From: Fairholme & Luther
To: Franklin, Benjamin


Honourable Sir
St. Martin Isle de Rhè 5th. June 1778
We took the liberty of writing you sometime ago in regard of some French officers that were going to America with Captn. De La Plainne and who wanted us to answer for their passage to the master of the Ship which I wou’d not do without having your orders on that account since which time have not been favour’d with your answer.
The Congress Friggat the Providence of Rhode Island Captn. Abraham Whipple has sent an English Brigg (call’d the Lord Grosvenor of Chester bound from Porte a Porte to England loaden with wine) into this place, with orders to address himself to the Agent for the Congress. And as we inform’d him that both you and Mr. Deane had given us a Verbal order to act for them, we accordingly assisted this Prize-Master Mr. Gardner as far as was in our power. His orders from Captn. Whipple are that in case he cou’d not make Nantes with the Prize, to write to him from whatever Port he shou’d come to and direct to him at Nantes where the Friggat expects to put in.
As in all probability there will other Prizes come into this place during this War, and certainly they will have occasion for assistance, If you think proper to honour us with a line wherein you empower us to act as far as in our power for them you may depend We shall exert ourselves to the utmost to render them all the services possible as it is absolutely necessary some one shou’d have an order from you for that purpose and as the proximity from this to Rochelle is such that we can easily attend both places, tho’ few prizes I believe will go to Rochelle on account of the great charges that must consequently follow, whereas being in this road, which is half way between Bordeaux and Nantes, they can wait for further orders from either places where to proceed to without being at any expence. In expectation of being favour’d with your answer We have the honour to remain with the utmost respect Honourable Sir Your most obedient and very humble Servants
Fairholme & Luther
Shou’d you think a security or Caution necessary on our side in giving us a power to act for the Congress, we can give you to almost any extent in Paris.
  
Addressed: Messrs Sellonf & Perrouteau / A Monsieur / Monsieur Le Docteur / Francklin / A Passi / pres Paris
Notation: Fairholme & Luther 5 June. 1778.
